Citation Nr: 0836613	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  06-07 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUES

1.  Whether the decision to sever the grant of service 
connection for post-traumatic stress disorder (PTSD) was 
proper.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service in the U.S. Navy from April 
1969 to February 1973.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO) 
which denied TDIU.  The appeal also arises from a January 
2006 RO decision which severed service connection for PTSD, 
effective from April 1, 2006.  

In the course of appeal, in March 2008, the veteran testified 
before the undersigned Veterans Law Judge at a Travel Board 
hearing conducted at the RO.  A transcript of that hearing is 
contained in the claims file. 

The issue of entitlement to TDIU is herein REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will provide notice when further action is required by the 
appellant.


FINDINGS OF FACT

1.  The evidentiary record at the time of the April and 
September 1999 RO decisions clearly and unmistakably lacked 
corroborating evidence that the veteran was held in a ship's 
brig during his Navy service; service records do not document 
this confinement, and no other corroborating evidence was 
obtained.  No evidence obtained since that time has provided 
corroboration.  

2.  The evidentiary record at the time of the April and 
September 1999 RO decisions clearly and unmistakably lacked 
corroborating evidence that he was treated for a beating in 
service, and in particular lacked corroborating evidence that 
he was treated with stitches in service; service records do 
not document those alleged events, and no other corroborating 
evidence was obtained.  No evidence obtained since that time 
has provided corroboration.  

3.  The evidentiary record at the time of the April and 
September 1999 RO decisions clearly and unmistakably lacked 
corroborating evidence that during service a small watercraft 
from which the veteran had just disembarked was attacked, 
with everyone aboard the watercraft killed; service records 
do not document this event, and no other corroborating 
evidence was obtained.  No evidence obtained since that time 
has provided corroboration.  

4.  The April and September 1999 RO grants of service 
connection for PTSD were based on the veteran's claim as 
supported by contentions of the following stressors:  being 
beaten and raped while in the brig, and sustaining injuries 
with profuse bleeding, including those for which he was 
treated with 17 stitches; and everyone aboard a small 
watercraft from which he had just disembarked being killed in 
an attack. 

5.  The evidentiary record at the time of the April and 
September 1999 RO grants of service connection for PTSD 
clearly and unmistakably was lacking in evidence 
corroborating the stressors alleged by the veteran as 
supportive of his claim for service connection for PTSD; at 
the time of those decisions, evidence corroborating any in-
service stressors to support a claim for service connection 
for PTSD was clearly and unmistakably not present in the 
claims file.  No evidence obtained since that time has 
provided corroboration of any of those stressors as alleged 
prior to the April and September 1999 RO decisions.  


CONCLUSION OF LAW

The grant of service connection for PTSD in 1999 was clearly 
and unmistakably erroneous, and severance thereof was proper.  
38 U.S.C.A. §§ 1110, 5103A (West 2002 and Supp. 2008); 38 
C.F.R. §§ 3.102, 3.105(d), 3.159, 3.304(f) (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA). The VCAA 
enhanced VA's duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  The VCAA also redefined the obligations of VA with 
respect to its statutory duty to assist claimants in the 
development of their claims.

In Livesay v. Principi, 15 Vet. App. 165 (2001), the United 
States Court of Appeals for Veterans Claims (Court) held in 
part that "there is nothing in the text or the legislative 
history of VCAA to indicate that VA's duties to assist and 
notify are now, for the first time, applicable to [CUE] 
motions."  The Court observed that CUE claims are not 
conventional appeals, but rather are requests for revision of 
previous decisions.  See Parker v. Principi, 15 Vet. App. 
407, 412 (2002) (regarding CUE claim as to prior final RO 
decision); Juarez v. Principi, 16 Vet. App. 518, 521 (2002) 
(citing Parker as "holding VCAA inapplicable to claim that 
RO decision contained CUE").

In Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) the 
U.S. Court of Appeals for the Federal Circuit stated that 
there was a duty to develop a CUE claim, independent of the 
duty to assist, and that in a CUE adjudication the applicable 
standard was that announced in Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) used in adjudication of applications to 
reopen a previously denied claim.  However, in VAOPGCPREC 12-
2001 (July 6, 2001), it was held that this language was 
dictum and was not binding in light of other case law on 
these matters which the Federal Circuit did not address and 
did not overrule in Roberson.  The Board is bound by this 
General Counsel opinion.  38 U.S.C.A. § 7104(c).

The RO's severance of service connection for PTSD was based 
upon a finding of CUE in the April and September 1999 RO 
decisions granting service connection for PTSD.  Daniels v. 
Gober, 10 Vet. App. 474, 480 (1998).  The Board therefore 
finds that VA's duties to notify and assist contained in the 
VCAA are not applicable to this appeal of the RO's severance 
of service connection for PTSD, pursuant to VAOPGCPREC 12-
2001, supra.

The Board notes that the veteran nonetheless has been 
afforded sufficient opportunity to present his contentions. 
In this regard, the veteran has presented statements to the 
RO and to the Board; his authorized representative has also 
made arguments on his behalf.  His representation has been 
highly competent, including at the Travel Board hearing.  The 
record shows that the veteran has demonstrated actual 
knowledge of, and has acted upon the information and evidence 
necessary to substantiate his claim.  Moreover, neither the 
veteran nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal as to 
the severance of service connection.  See, e.g., Dalton v. 
Nicholson, 21 Vet. App. 23, 30 (2007) (Court was convinced 
that appellant and representative had demonstrated actual 
knowledge of the information and evidence necessary to 
establish the claim). 

That the veteran has alleged some stressors related to 
personal sexual assault does not change this analysis.  The 
regulations governing claims for PTSD based on personal or 
sexual assault were not effective until March 7, 2002, which 
was after the April and September 1999 determinations for 
which CUE is herein at issue.  See 67 Fed Reg. 10,330-10,332 
(March 7, 2002), codified at 38 C.F.R. § 3.304(f)(3).  Thus, 
while the veteran has here pled rape in support of his PTSD 
claim, and while under current law exhaustive development of 
personal assault claims is ordinarily undertaken, such 
development is not due in this case, in which the initial 
adjudication took place in 1999.  

II.  Severance of Service Connection for PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, and credible 
supporting evidence that the claimed in-service stressor 
actually occurred, as well as a link, established by the 
medical evidence, between current symptomatology and the 
claimed in-service stressor. 38 C.F.R. § 3.304 (f) (2007); 
Cohen v. Brown, 10 Vet. App 128 (1997).


The veteran contends that severance of service connection for 
PTSD was improper.  He was granted service connection for 
PTSD by RO rating decisions in April and September of 1999.  
The RO in the appealed January 2006 decision found clear and 
unmistakable error in the grant of service connection for 
PTSD by those April and September 1999 decisions, based on 
the absence of a confirmed stressor at that time to support 
the grant of service connection for PTSD.  The 1999 RO grant 
of service connection for PTSD was based upon the veteran's 
contentions of the following stressors:  being beaten and 
raped while in the brig, and sustaining injuries by those 
beatings or rapes with profuse bleeding including those for 
which he was treated with 17 stitches; and an incident in 
which a small watercraft from which he had just disembarked 
was attacked and everyone aboard the ship but him was killed.  
38 C.F.R. § 3.304(f).  None of these alleged stressors was 
corroborated at the time of the 1999 RO decisions granting 
service connection for PTSD, and none has been corroborated 
since that time.  These alleged stressors are contradicted by 
the veteran's service records, or are not supported by any 
independent evidence.  

In general, service connection will be severed only where 
evidence establishes that it is clearly and unmistakably 
erroneous (the burden of proof being upon the Government).  
38 U.S.C.A. § 5112; 38 C.F.R. § 3.105(d).  When severance of 
service connection is considered warranted, a rating 
proposing severance will be prepared setting forth all 
material facts and reasons.  Id.  The claimant will be 
notified at his or her latest address of record of the 
contemplated action and furnished detailed reasons therefor, 
and will be given 60 days for the presentation of additional 
evidence to show that service connection should be 
maintained.  Id.  When final action is taken, the award will 
be reduced or discontinued, if in order, effective the last 
day of the month in which a 60-day period from the date of 
notice to the beneficiary of the final rating action expires.  
Id.  These procedural requirements and safeguards of the 
veteran's benefits were followed in this case, and the 
veteran does not allege otherwise.  

The evidentiary standard for CUE has been analyzed in a 
number of opinions by the Court of Appeals for Veterans 
Claims.  Most of these address the appeals of claimants 
seeking a finding of CUE in a past denial of benefits.  
However, the Court has held that the standard is equally 
applicable to VA where the issue is severance of service 
connection based on CUE.  Once service connection has been 
granted, section 3.105(d) provides that it may be withdrawn 
only after VA has complied with specific procedures and the 
Secretary meets his high burden of proof.  Baughman v. 
Derwinski, 1 Vet. App. 563, 566 (1991) ("In effect, 
§ 3.105(d) places at least as high a burden of proof on the 
VA when it seeks to sever service connection as § 3.105(a) 
places upon an appellant seeking to have an unfavorable 
previous determination overturned.").

There is a three-part test to determine whether a prior 
decision is the product of CUE: (1) "[e]ither the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied," (2) the error must be "undebatable" and of the 
sort "which, had it not been made, would have manifestly 
changed the outcome at the time it was made," and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question. Damrel v. Brown, 6 Vet. App. 242, 245 (1994), 
quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
(en banc); Wilson v. West, 11 Vet. App. 383, 386 (1998).

Although the same standards applied in a determination of CUE 
in a final decision are applied to a determination whether a 
decision granting service connection was the product of CUE 
for the purpose of severing service connection, 38 C.F.R. 
§ 3.105(d) does not limit the reviewable evidence to that 
which was before the RO in making its initial service 
connection award.  In fact, section 3.105(d) specifically 
states that "[a] change in diagnosis may be accepted as a 
basis for severance," clearly contemplating the 
consideration of evidence acquired after the original 
granting of service connection.  Daniels v. Gober, 10 Vet. 
App. 474, 480 (1998).

The Board notes that the veteran has repeatedly provided 
narratives to support his claim for PTSD, changing the 
narratives and adding and subtracting narratives in an 
ongoing effort to at first secure service connection for 
PTSD, and now to restore service connection for PTSD after 
severance by the RO.  


However, as discussed below, the veteran's initial narratives 
on which VA relied to support his claim for service 
connection for PTSD were not independently corroborated and 
are still uncorroborated, and/or have now been proven false.  

The veteran alleged that a small watercraft from which he had 
just disembarked was attacked and everyone remaining on the 
watercraft died.  No record of such incident was obtained, 
and the incident was not otherwise corroborated.  In 
statements subsequent to the April and September 1999 
decisions in question, the veteran suggested that this event 
or a variation on this event had occurred in the course of 
secret missions into Cambodia, but no such assignments or 
missions are documented or otherwise corroborated.  All that 
is relevant for purposes of the present adjudication, is that 
no corroboration has been produced to support this allegation 
in its version in the record at the time of the 1999 
adjudications.
 
The veteran further originally alleged that he was beaten and 
repeatedly raped by several Marine guards while he was in the 
brig, and that the physical beating and rapes resulted in his 
bleeding profusely and requiring 17 stitches.  His service 
administrative records reveal that he was sentenced to 30 
days of correctional custody for a marijuana incident, which 
may account for his assertion of spending time in the brig, 
although there is no formal record of such confinement.  In 
any event, there is no service treatment record of the 
veteran having suffered a beating in the brig, or having been 
raped, or having suffered a traumatic loss of blood, or 
having been treated with stitches.  Service personnel, 
administrative, and clinical records also fail to document a 
rape, and provide no indication that a rape occurred.  No 
corroboration of these alleged occurrences has since been 
added to the record. 

In this case, the veteran has repeatedly altered and 
retracted narratives which have proven false and/or 
unverifiable, in furtherance of his PTSD claim.  However, in 
cases such as the one presented here, where allegations are 
of extreme circumstances such as duties picking up bodies and 
parts of dead soldiers following a fire aboard ship 
(allegations concerning these duties were made in statement 
shortly after the September 1999 RO decision, and were 
ultimately disproved by documented history of the USS 
Enterprise showing that the veteran was not in service during 
fatal fires on that ship, but nonetheless the false 
allegations present a pattern of falsehood which colors 
review of subsequent contentions of evidence to support the 
claim), or rape by fellow servicemen, and the times and 
places of these alleged occurrences are disproved by 
independent evidence instead of being corroborated, there 
must necessarily be a degradation of the credibility of the 
veteran by his repeated submission of different or 
alternative narratives in substitute for prior false 
narratives.  

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of 
record.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000).  The 
Federal Circuit Court has also recognized our "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  Moreover, consideration must be given to 
internal consistency, facial plausibility, and consistency 
with other evidence submitted on behalf of the claimant.  
Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  Therefore, 
although it is an unpleasant task to discount the veteran's 
credibility, the Board finds that his inconsistent reports of 
events, and the lack of corroborative evidence to support his 
allegations of PTSD stressors, reduce the probative value of 
his assertions.  See Buchanan v. Nicholson, 451 F.3d 1331, 
1337 (2006).

The veteran has attempted to alter or recant parts of his 
narrative, while seeking to preserve a basic foundation of 
alleged stressor incidents on which to base his PTSD claim.  
As he averred in a January 2006 statement, "Maybe the dates 
are wrong or maybe the rape didn't happen the way I remember 
it."  He nonetheless protests that he was in fact raped in 
service, and in more recent allegations has averred that 
there are no records of the rape because there was a "cover 
up" as perpetrated by the Navy and the FBI for "racial 
reasons."  While the veteran's use of illicit drugs while in 
service is documented, as is his counseling in service for 
drug use, facts any closer to his narrative regarding alleged 
stressors have proved to be either contradicted by 
independent verifiable facts, or simply unsupported by any 
independent evidence.  The veteran presents with a diagnosis 
of PTSD, but no alleged stressor has been verified, and his 
continually shifting narrative of these alleged stressors in 
the face of contradicting evidence has resulted in his 
narratives having no remaining credibility whatsoever, for 
purposes of the Board's weighing of the evidence presented.  
In short, the probative value of the veteran's presented 
allegations, for purposes of supporting his PTSD claim, is 
far less than mere uncorroborated allegations of in-service 
stressors.  

The Board concludes that there was no corroborating evidence 
of the veteran's alleged stressors to support his claim of 
service connection for PTSD at the time of the grant of 
service connection for PTSD in the decisions of April 1999 
and September 1999, and that no evidence has since been 
obtained providing corroboration of those alleged stressors.  
The Board accordingly finds that error in so granting service 
connection based upon the evidentiary record at that time was 
clear and unmistakable.  In this case, the correct facts were 
not before the adjudicator and/or were incorrectly applied 
when by the RO granted the veteran service connection for 
PTSD.  Then, as now, service connection for PTSD required 
some corroboration of alleged stressors, which corroboration 
was not obtained and has not been obtained.  Thus, CUE was 
committed in the grant of service connection for PTSD, and 
the subsequent severance was appropriate and is herein 
affirmed.  See Damrel, supra. 


ORDER

The RO's severance of service connection for PTSD is 
affirmed.  


REMAND

The record reflects that the veteran now has pending new 
claim for service connection PTSD, following upon the RO 
severance of service connection for PTSD (which severance has 
been affirmed herein).  The veteran in his VA Form 9 
submitted in February 2006 perfecting his appeal of the claim 
for TDIU, explained that he was claiming TDIU including based 
on his PTSD with depression and his HIV status.  The veteran 
also has pending claims for service connection for HIV, as 
well as a request to reopen his claim for service connection 
for hepatitis C, which two claims were the subject of a 
January 2007 VCAA letter.  Because the veteran has claimed 
that his multiple diseases, including PTSD, hepatitis C, and 
HIV, affect his employability, those pending service 
connection claims are inextricably intertwined with his 
appealed claim for service connection for TDIU.  

The Court of Appeals for Veterans Claims has held that a 
claim which is inextricably-intertwined with another claim 
which remains undecided and pending before the VA must be 
adjudicated prior to a final order on the pending claim, so 
as to avoid piecemeal adjudication. Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991).  Accordingly, the TDIU claim 
must be remanded.  

Accordingly, the case is REMANDED for the following action:

1.  Following any appropriate development, 
the RO should complete adjudication of the 
pending claims for service connection for 
PTSD and HIV, and the pending request to 
reopen a claim for service connection for 
hepatitis C.  

2.  Thereafter, and following any 
indicated development, the RO should 
readjudicate the remanded TDIU claim de 
novo.  If this benefit sought by the 
remanded claim is not granted to the 
veteran's satisfaction, the veteran and 
his representative should be provided with 
an SSOC and afforded the appropriate 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


